Exhibit 10.47

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 7, 2012, by and between COMERICA BANK (“Bank”) and
VERENIUM CORPORATION (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 5, 2012, as amended from time to time (the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Section 2.1(b)(v) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(v) Collateralization of Obligations Extending Beyond Maturity. If Borrower has
not secured to Bank’s satisfaction its obligations with respect to any Letters
of Credit or Credit Card Services that may extend beyond the Revolving Maturity
Date, then, effective as of the Revolving Maturity Date, the balance in any
deposit accounts held by Bank and the certificates of deposit or time deposit
accounts issued by Bank in Borrower’s name (and any interest paid thereon or
proceeds thereof, including any amounts payable upon the maturity or liquidation
of such certificates or accounts), subject to the terms and conditions of the
Intercreditor Agreement, shall automatically secure such obligations to the
extent of the then continuing or outstanding and undrawn Letters of Credit or
Credit Card Services; provided, however, that if there are insufficient balances
in such accounts to secure such obligations, subject to the terms and conditions
of the Intercreditor Agreement, Borrower shall immediately deposit such
additional funds as are necessary to fully secure such obligations. Borrower
authorizes Bank to hold such balances in pledge and to decline to honor any
drafts thereon or any requests by Borrower or any other Person to pay or
otherwise transfer any part of such balances for so long as the Letters of
Credit or Credit Card Services are outstanding or continue.”

2. The second sentence of Section 2.4 of the Agreement hereby is amended and
restated in its entirety to read as follows:

“After the occurrence and during the continuation of an Event of Default, Bank
shall have the right, in its sole discretion, but subject to the terms and
conditions of the Intercreditor Agreement, to immediately apply any wire
transfer of funds, check, or other item of payment Bank may receive to
conditionally reduce Obligations, but such applications of funds shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment.”

3. The first sentence in Section 4.2 of the Agreement hereby is amended and
restated in its entirety to read as follows:

“Borrower authorizes Bank to file at any time financing statements, continuation
statements, and amendments thereto that (i) specifically describe the
Collateral, and (ii) contain any other information required by the Code for the
sufficiency of filing office acceptance of any financing statement, continuation
statement, or amendment, including whether Borrower is an organization, the type
of organization and any organizational identification number issued to Borrower,
if applicable.”

4. The third sentence in Section 4.2 of the Agreement hereby is amended and
restated in its entirety to read as follows:

“Borrower shall, subject to the term and conditions of the Intercreditor
Agreement, from time to

 

-1-



--------------------------------------------------------------------------------

time endorse and deliver to Bank, at the request of Bank, any Negotiable
Collateral with a face amount or reasonably attributed value of Five Hundred
Thousand Dollars ($500,000) or more that Bank may reasonably request, in form
satisfactory to Bank, to perfect and continue perfection of Bank’s security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents.”

5. Section 4.4 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“4.4 Intentionally Omitted.”

6. New Section 6.2(g) is hereby added to the Agreement as follows:

“(g) Within forty five (45) days after the last day of each quarter, Borrower
shall deliver to Bank a report setting forth all revenue received by Borrower
during such quarter from the sale, licensing or disposition of all or any part
of, or rights in, the Intellectual Property.”

7. Section 6.7(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(a) Tangible Net Worth. A Tangible Net Worth of not less than Ten Million
Dollars ($10,000,000), stepping up, as of the date of the receipt thereof, by
fifty percent (50%) of any New Equity (but provided any such step up shall be
capped at Five Million Dollars ($5,000,000).”

8. Section 6.8 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“6.8 Intentionally Omitted.”

9. Section 7.4 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness; or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except
(x) Indebtedness to Bank and (y) the Term Loan Obligations, in each case,
subject to the terms and conditions of the Intercreditor Agreement.”

10. Section 7.5 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any
of its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person that Borrower in the
future will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property other than under the Term Loan Documents.”

11. The first clause of Section 9.1 of the Agreement hereby is amended and
restated in its entirety to read as follows:

“9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, subject to the Intercreditor
Agreement, without notice of its election and without demand, do any one or more
of the following, all of which are authorized by Borrower:”

12. Section 9.1(g) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(g) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the
Collateral;”

13. Section 9.1(k) of the Agreement hereby is amended and restated in its
entirety to read as follows:

 

- 2 -



--------------------------------------------------------------------------------

“(k) Any deficiency that exists after disposition of the Collateral as provided
above will be, subject to the terms and conditions of the Intercreditor
Agreement, paid immediately by Borrower.”

14. The first clause of Section 9.2 of the Agreement hereby is amended and
restated in its entirety to read as follows:

“9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees), subject to the terms and
conditions of the Intercreditor Agreement, as Borrower’s true and lawful
attorney to:”

15. The second sentence of Section 9.3 of the Agreement hereby is amended and
restated in its entirety to read as follows:

“At any time after the occurrence and during the continuation of an Event of
Default, Borrower shall, subject to the terms and conditions of the
Intercreditor Agreement, collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.”

16. Subsections (l) and (m) of the defined term “Eligible Accounts” set forth in
Exhibit A to the Agreement hereby are deleted and replaced with the following”

“(l) Accounts arising from the sale, licensing or disposition of all or any part
of, or rights in, the Intellectual Property;

(m) Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful; and

(n) Retentions and hold-backs.”

17. The following defined terms set forth in Exhibit A to the Agreement hereby
are added, or amended or restated, as follows:

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent (i) any such property is nonassignable by its terms or restricts the
granting of a security interest without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer or grant of
security interest is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall automatically become
part of the Collateral, or (iii) such property constitutes the capital stock of
a controlled foreign corporation (as defined in the IRC), in excess of sixty
five percent (65%) of the voting power of all classes of capital stock of such
controlled foreign corporations entitled to vote; (iv) such property constitutes
Non-US Assets to the extent that the aggregate value of such Non-US Assets does
not exceed One Million Dollars ($1,000,000) or (v) such property consists of
Intellectual Property.

“First Amendment Closing Date” means December 7, 2012.

“Intercreditor Agreement” means that certain Intercreditor Agreement by and
between Bank and Term Loan Administrative Agent dated as of the First Amendment
Closing Date, as amended or otherwise modified in accordance with the terms
thereof.

“Intellectual Property” means, collectively, all confidential information, all
copyrights, all domain names, all governmental licenses, all patents, all
proprietary databases, all proprietary software, all trademarks, all trade
secrets, copyright licenses, all patent licenses, trademark licenses, all
websites, all

 

- 3 -



--------------------------------------------------------------------------------

website agreements and other intellectual property any and all interests, claims
and rights for damages, profits and other awards related to any past, present or
future infringement, misappropriation, dilution or other violation of the
foregoing.

“Revolving Line” means a Credit Extension of up to Seven Million Five Hundred
Thousand Dollars ($7,500,000) (inclusive of the aggregate face amount of Letters
of Credit issued under the Letter of Credit Sublimit and the aggregate limits of
the corporate credit cards issued to Borrower and merchant credit card
processing reserves under the Credit Card Services Sublimit.

“Subordinated Debt” means any Indebtedness incurred by Borrower that is
subordinated in writing to the Obligations owing by Borrower to Bank on terms
reasonably acceptable to Bank (and identified as being such by Borrower and
Bank). For the avoidance of doubt, the Term Loan Obligations shall not
constitute Subordinated Debt.

“Term Loan Administrative Agent” means Athyrium Opportunities Fund (A) LP, in
its capacity as administrative agent under any of the Term Loan Documents, or
any successor administrative agent.

“Term Loan Collateral Documents” means the collective reference to each document
and/or agreement securing the repayment of all or any portion of the Term Loan
Obligations.

“Term Loan Credit Agreement” means that certain credit agreement dated as of
December 7, 2012 by and among the Borrower, the Term Loan Guarantors, the Term
Loan Administrative Agent and the lenders from time to time party thereto, as
amended, amended and restated, replaced, refinanced or otherwise modified.

“Term Loan Documents” means the Term Loan Credit Agreement, the Term Loan
Collateral Documents, and exhibits and schedules attached to any of the
aforementioned documents and/or any document or agreement securing the repayment
of all or any portion of the Term Loan Obligations, in each case, as amended,
amended and restated, replaced, refinanced or otherwise modified.

“Term Loan Guarantor” means any “Guarantor” as defined in the Term Loan Credit
Agreement.

“Term Loan Obligations” means all indebtedness, liabilities and other
obligations of any and every kind and nature now existing or hereafter arising,
contingent or otherwise, of the Borrower or any Term Loan Guarantor, in
connection with, or evidenced or secured by the Term Loan Credit Agreement
and/or any of the other Term Loan Documents.

18. Clause (j) of the defined term “Permitted Indebtedness” set forth in Exhibit
A to the Agreement hereby is amended and restated in its entirety to read as
follows:

“(j) Indebtedness under the Term Loan Documents, subject to the terms and
conditions of the Intercreditor Agreement; and”

19. Clause (o) of the defined term “Permitted Liens” set forth in Exhibit A to
the Agreement hereby is amended and restated in its entirety to read as follows:

“(o) Liens in favor of the Term Loan Administrative Agent in respect of the Term
Loan Obligations, subject to the terms and conditions of the Intercreditor
Agreement; and”

20. The following defined terms in Exhibit A to the Agreement hereby are deleted
in their entireties:

“Future Term Loan”, “New Secured Lender”.

21. Exhibit B to the Agreement hereby is replaced with Exhibit B attached
hereto.

 

- 4 -



--------------------------------------------------------------------------------

22. Exhibit E to the Agreement hereby is replaced with Exhibit E attached
hereto.

23. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

24. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

25. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

26. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

(c) a success fee in the amount of Fifty Thousand Dollars ($50,000), which may
be debited from any of Borrower’s accounts;

(d) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

(e) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

27. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

VERENIUM CORPORATION By:  

/s/ Jeffrey G. Black

Title:  

Chief Financial Officer

COMERICA BANK By:  

/s/ Lake McGuire

Title:  

Vice President

[Signature Page to First Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

DEBTOR:    VERENIUM CORPORATION SECURED PARTY:    COMERICA BANK

EXHIBIT B

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Debtor (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.

Notwithstanding the foregoing, the Collateral shall not include any property
that (i) is nonassignable by its terms or restricts the granting of a security
interest without the consent of the licensor thereof or another party (but only
to the extent such prohibition on transfer or grant of security interest is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the California Uniform Commercial Code, as amended or supplemented
from time to time), (ii) the granting of a security interest therein is contrary
to applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral,
(iii) constitutes the capital stock of a controlled foreign corporation (as
defined in the IRC), in excess of 65% of the voting power of all classes of
capital stock of such controlled foreign corporations entitled to vote; (iv) is
Inventory and Equipment of Borrower located in any jurisdiction other than the
United States to the extent that the aggregate value of such Inventory and
Equipment does not exceed One Million Dollars ($1,000,000), (v) is subject to a
Lien described in clause (c) of Permitted Liens (as defined in that certain Loan
and Security Agreement by and between Borrower and Secured Party dated as of
October 5, 2012, the “Loan Agreement”) in which the granting of a security
interest therein is prohibited by or would constitute a default under any
agreement or document governing such property; provided that upon the
termination or lapsing of any such prohibition, such property shall
automatically be part of the Collateral or (vi) is Intellectual Property (as
defined in the Loan Agreement).



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:   

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

250 Lytton Avenue, 3rd Floor

Palo Alto, CA 94301

Phone: (650) 462-6060

Fax: (650) 462-6061

  

 

FROM: VERENIUM CORPORATION

The undersigned authorized Officer of VERENIUM CORPORATION (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                     with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

REPORTING COVENANTS

 

REQUIRED

   COMPLIES  

Company Prepared Monthly F/S

  Monthly, within 30 days      YES         NO   

Compliance Certificate

  Monthly, within 30 days      YES         NO   

CPA Audited, Unqualified F/S

  Annually, within 150 days of FYE      YES         NO   

Borrowing Base Cert., A/R & A/P Agings

  Monthly, within 30 days      YES         NO   

Annual Business Plan (incl. operating budget)

  Annually, within 30 days of FYE      YES         NO   

Dupont Reconciliation Report

  Quarterly, within 45 days      YES         NO   

Audit

  Semi-annual      YES         NO   

If Public:

       

10-Q

  Quarterly, within 5 days of SEC filing (50 days)      YES         NO   

10-K

  Annually, within 5 days of SEC filing (95 days)      YES         NO   

Total amount of Borrower’s cash and investments

  Amount: $                  YES         NO   

Total amount of Borrower’s cash and investments maintained with Bank

  All accounts*      YES         NO   

 

* other than the JPMorgan Account and Sovereign Account

 

REPORTING COVENANTS

 

DESCRIPTION

   APPLICABLE  

Legal Action > $250,000 (Sect. 6.2(iv))

  Notify promptly upon notice                  YES         NO   

Inventory Disputes > $250,000 (Sect. 6.3)

  Notify promptly upon notice                  YES         NO   

Mergers & Acquisitions > $1,000,000 (Sect. 7.3)

  Notify promptly upon notice                  YES         NO   

Cross default with other agreements > $500,000 (Sect. 8.7)

  Notify promptly upon notice                 
  YES
YES   
       
  NO
NO   
  

Judgment > $500,000 (Sect. 8.9)

  Notify promptly upon notice                  YES         NO   



--------------------------------------------------------------------------------

FINANCIAL COVENANTS

   REQUIRED     ACTUAL      COMPLIES  

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED:

  

       

Minimum TNW

   $ 10,000,000 *    $                      YES         NO        

 

 

       

Minimum Cash at Bank

   $ 3,000,000      $                      YES         NO        

 

 

       

OTHER COVENANTS

   REQUIRED     ACTUAL      COMPLIES  

Permitted Indebtedness for equipment leases (excluding ARE)

   <$ 1,000,000           YES         NO        

 

 

       

Permitted Indebtedness for ARE equipment leases

   <$ 5,000,000           YES         NO        

 

 

       

Permitted Investments for stock repurchase

   <$ 1,000,000           YES         NO        

 

 

       

Permitted Investments for subsidiaries

   <$ 500,000           YES         NO        

 

 

       

Permitted Investments for employee loans

   <$ 500,000           YES         NO        

 

 

       

Permitted Investments for joint ventures

   <$ 500,000           YES         NO        

 

 

       

Permitted Liens for equipment leases in favor of Alexandria Real Estate

   <$ 5,000,000           YES         NO        

 

 

       

Aggregate value of ARE Equipment

   <$ 10,000,000           YES         NO        

 

 

       

Permitted Liens for equipment leases (excluding ARE)

   <$ 1,000,000           YES         NO        

 

 

       

Permitted Transfers

   <$ 500,000           YES         NO        

 

 

       

 

* stepping up, as of the date of the receipt thereof, by fifty percent (50%) of
New Equity (capped at Five Million Dollars ($5,000,000)).

Please Enter Below Comments Regarding Violations:

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

 

Very truly yours,

 

Authorized Signer Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Corporation Resolutions and Incumbency Certification

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of VERENIUM
CORPORATION; that the following is a true and correct copy of resolutions duly
adopted by the Board of Directors of the Corporation in accordance with its
bylaws and applicable statutes.

Copy of Resolutions:

Be it Resolved, That:

 

1. Any one (1) of the following                      (insert titles only) of the
Corporation are/is authorized, for, on behalf of, and in the name of the
Corporation to:

 

  (a) Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Texas banking
association, from time to time, in an unlimited amount.

 

  (b) Discount with the Bank, commercial or other business paper belonging to
the Corporation made or drawn by or upon third parties, without limit as to
amount;

 

  (c) Purchase, sell, exchange, assign, endorse for transfer and/or deliver
certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

  (d) Give security for any liabilities of the Corporation to the Bank by grant,
security interest, assignment, lien, deed of trust or mortgage upon any real or
personal property, tangible or intangible of the Corporation; and

 

  (e) Execute and deliver in form and content as may be required by the Bank any
and all notes, evidences of Indebtedness, applications for letters of credit,
guaranties, subordination agreements, loan and security agreements, financing
statements, assignments, liens, deeds of trust, mortgages, trust receipts and
other agreements, instruments or documents to carry out the purposes of these
Resolutions, ,and any and all amendments or modifications thereto, any or all of
which may relate to all or to substantially all of the Corporation’s property
and assets.

 

2. Said Bank is authorized and directed to pay the proceeds of any such loans or
discounts as directed by the persons so authorized to sign, whether so payable
to the order of any of said persons in their individual capacities or not, and
whether such proceeds are deposited to the individual credit of any of said
persons or not;

 

3. Any and all agreements, instruments and documents previously executed and
acts and things previously done to carry out the purposes of these Resolutions
are ratified, confirmed and approved as the act or acts of the Corporation.

 

4. These Resolutions shall continue in force, and the Bank may consider the
holders of said offices and their signatures to be and continue to be as set
forth in a certified copy of these Resolutions delivered to the Bank, until
notice to the contrary in writing is duly served on the Bank (such notice to
have no effect on any action previously taken by the Bank in reliance on these
Resolutions).

 

5. Any person, corporation or other legal entity dealing with the Bank may rely
upon a certificate signed by an officer of the Bank to effect that these
Resolutions and any agreement, instrument or document executed pursuant to them
are still in full force and effect and binding upon the Corporation.

 

6. The Bank may consider the holders of the offices of the Corporation and their
signatures, respectively, to be and continue to be as set forth in the
Certificate of the Secretary of the Corporation until notice to the contrary in
writing is duly served on the Bank.

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:



--------------------------------------------------------------------------------

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)    TITLE    SIGNATURE

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

6.

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on
December 7, 2012.

 

 

Secretary

***

 

The Above Statements are Correct.

 

 

  SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN
SECRETARY WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.



--------------------------------------------------------------------------------

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolver)

 

Name(s): VERENIUM CORPORATION   Date: December 7, 2012                     
                   

 

$7,500,000    credited to deposit account No.              when Advances are
requested or disbursed to Borrower by cashiers check or wire transfer Amounts
paid to others on your behalf: $                to Comerica Bank for Loan Fee
$                to Comerica Bank for Document Fee $                to Comerica
Bank for accounts receivable audit (estimate) $                to Bank counsel
fees and expenses $                to              $                to
             $                TOTAL (AMOUNT FINANCED)

7. Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

Signature   Signature